      Case: 4:20-cv-00149-MPM-DAS Doc #: 79 Filed: 02/09/21 1 of 1 PageID #: 327




                       IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION


 ASHLEY MOSBY                                                                    PLAINTIFF

 V.                                                                     NO: 4:20CV149-M-S

 JEHLANI KING, also known as Okpala                                           DEFENDANTS
 Manneh, et al.


                                 ORDER OF DISMISSAL OF
                                 BANK OF AMERICA, N.A.
                                    WITH PREJUDICE


        Pursuant to a [77] Notice of Settlement with Bank of America, N.A. and [78] Notice of

Settlement and Voluntary Dismissal of Defendant Bank of America, N.A. filed by the parties in

this case, it is hereby ORDERED that Bank of America, N.A. be DISMISSED WITH

PREJUDICE and terminated as a party in this cause.

        This the 9th day of February, 2020.

                                              /s/ Michael P. Mills_________________
                                              UNITED STATES DISTRICT JUDGE
                                              NORTHERN DISTRICT OF MISSISSIPPI
